—Judgment unanimously affirmed. Memorandum: By failing to move either to withdraw his plea of guilty to a violation of probation or to vacate the judgment of conviction, defendant failed to preserve for our review his present contention that the plea was not voluntary (see, People v Millard, 279 AD2d 807; People v Bryant, 262 AD2d 791). In any event, the record supports the conclusion that the plea was voluntary (see, People v Millard, supra; cf., People v Bryant, supra). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Monroe County Court, Dattilo, Jr., J. — Violation of Probation.) Present— Pigott, Jr., P. J., Hayes, Scudder, Burns and Lawton, JJ.